Citation Nr: 0829531	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-03 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for reactive airway 
disease, claimed as asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 28, 1990, to March 26, 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision, which reopened 
and denied the claim for reactive airway disease. 

The appellant testified before the undersigned at a May 2008 
videoconference hearing, a transcript of which is associated 
with the file.  The appellant also testified at an August 
2006 hearing before a Decision Review Officer, a transcript 
of which is associated with the file.

The RO denied a claim for service connection for reactive 
airway disease in November 2001.  In an April 2006 rating 
decision, the RO granted the appellant's petition to reopen 
his claim for service connection for reactive airway disease 
or asthma.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The appellant's 
claim of service connection for a disability, reactive airway 
disease, was denied in the November 2001 rating decision 
because (1) this condition pre-existed service and (2) there 
was no evidence of aggravation.  The December 2006 VA opinion 
and August 2007 addendum to that opinion are new and material 
evidence specifically addressing this issue; therefore, the 
claim is reopened and the Board will review the decision on 
the merits.  See 38 C.F.R. § 3.156(a).  As such, the Board 
finds that any VCAA error related to reopening this claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, 120-21 (2005) (the notice requirement is in place to 
"assist claimants in the development of their claims"), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1, 5-6 (2006).
  

FINDING OF FACT

A preexisting respiratory disability (reactive airway disease 
nor asthma) did not permanently worsen during ACDUTRA.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated 
during a period of ACDUTRA.  38 U.S.C. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See Dingess, 
19 Vet. App. at 486.

Prior to the initial adjudication of the appellant's claim, 
letters dated September 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

In Pelegrini v. Principi, the Court held that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio.  18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth-element-notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  The appellant has provided 
private medical records as requested by VA and has not 
suggested further records are available.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

An examination occurred in December 2006 that addressed 
service connection on aggravation grounds.  The conclusions 
from this examination accord with the conclusions reached 
during the appellant's service.  This examination, and an 
August 2007 addendum, considered the appellant's claims file, 
his service treatment records, and a physical examination of 
the appellant.  Further examination is unnecessary because 
the evidence clearly and unmistakably shows the appellant's 
reactive airway disease pre-existed his service and was not 
aggravated by his service or by an in-service event.  The 
Board finds the December 2006 examination and the August 2007 
addendum to be satisfactory evidence to decide the case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (the 
law "requires only that the Board address its reasons for 
rejecting evidence that is favorable to the veteran").  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  The Board 
must not accord equal weight to each piece of evidence 
contained in the record as the pieces of evidence have 
differing probative values.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C. §§ 101(21), (24); see also 38 C.F.R. § 3.6 
(defining active duty, ACDUTRA, and INACDUTRA).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C. §§ 101(2), (24); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998).

Certain chronic diseases may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  The statutory presumptions do not apply to a period 
of ACDUTRA or INACDUTRA unless injury or disease was incurred 
during the period of ACDUTRA or injury was incurred during 
the period of INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991); see also Mercado-Martinez, 11 Vet. 
App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
In other words, consideration of 38 U.S.C. §§ 1111 and 1131 
(presumption of soundness), 38 U.S.C. § 1153 and 38 C.F.R. 
§ 3.306 (presumption of aggravation of a chronic pre-existing 
disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of 
service incurrence for certain disease) for the appellant's 
period of ACDUTRA is not appropriate.

To establish direct service connection, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  When the presumption of soundness is 
inapplicable, as in this case, evidence that a disability 
existed prior to service need only be established by a 
preponderance of the evidence to support a finding that the 
disease was not incurred in service.  See Biggins, 1 Vet. 
App. 474; Paulson, 7 Vet. App. 470.

The Board finds that a preponderance of the evidence of 
record shows the appellant has a reactive airway disease that 
existed at entry to service.  See 38 C.F.R. § 3.304.  On 
February 12, 1990, at his entry-to-service exam, the 
appellant made no complaints related to reactive airway 
disease or asthma.  Within days of entering active duty for 
training, however, he began to experience symptoms consistent 
with reactive airway disease.  On the morning of March 12, 
1990, he presented to the Troop Medical Clinic, where he 
complained of cold-like symptoms.  The diagnosis was viral 
syndrome with reactive airway disease.  That evening, he 
reported to the on-base emergency room complaining of a tight 
chest, difficulty breathing, shortness of breath, and 
hyperventilation.  The diagnosis was "mild reactive airway 
disease."  The next day, March 13, 1990, the appellant 
presented to the clinic with similar symptoms.  The diagnosis 
was that certain medications had induced the hyperventilation 
and the appellant was told to stop taking them.  On March 14, 
1990, the appellant again presented to the clinic with 
similar symptoms.  The diagnosis was "probable" reactive 
airway disease, which was "virus-triggered."  On March 15, 
the appellant was again diagnosed with reactive airway 
disease, with an "impression" note that the disease existed 
prior to his service.  That same day, the Entrance Physical 
Standards Board (EPSB) diagnosed the appellant with reactive 
airway disease and presumed, based on the evidence, that the 
condition existed prior to service.  

While the appellant has submitted post-service private 
medical records reflecting treatment and prescriptions, none 
of these addresses the EPSB's conclusion that his reactive 
airway disease pre-existed service.  Indeed, the relevant 
medical evidence demonstrates by a preponderance that the 
appellant had reactive airway disease at entry to service and 
that, though he continues to suffer from its effects, service 
connection for in-service incurrence of reactive airway 
disease is inappropriate.  See 38 C.F.R. § 3.304.  

This conclusion, however, does not end the analysis.  Service 
connection can exist if a condition pre-existing service was 
aggravated during service.  See Hickson, 12 Vet. App. at 253.  
The Board finds that the pre-existing reactive airway disease 
did not undergo chronic aggravation beyond its normal 
progress during active service.  

From his induction on February 28, 1990, to his separation on 
March 26, 1990, the appellant's service medical records 
reflect his physical complaints and note the contemporaneous 
onset of a viral syndrome that may have triggered the 
reactive airway disease.  While the EPSB noted the viral 
respiratory illness "aggravated" the symptoms of the 
appellant's reactive airway disease, the December 2006 VA 
exam states that any conclusion that the acute viral syndrome 
could have exacerbated the reactive airway disease beyond 
normal progression "would be pure speculation."  Further, 
there is no medical evidence indicating that the appellant 
has permanent aggravation of his disability as a result of 
his service.  There is likewise no indication of disability 
apart from reactive airway disease resulting from the viral 
syndrome. 

In any event, the Board acknowledges that the appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss that he experienced 
shortness of breath or chest tightness during training or 
that he does not recall having such difficulties prior to his 
twenty-seven-day service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Accordingly, the Board cannot accept his 
statements, absent other evidence, that his condition was 
permanently aggravated by his service.  

Because a preponderance of the evidence shows the appellant's 
reactive airway disease was not aggravated beyond its normal 
progression, service connection is inappropriate.  See 38 
C.F.R. § 3.304.  

In sum, the preponderance of the evidence shows that the 
appellant's reactive airway disease pre-existed, but was not 
aggravated by, service.  Both the March 1990 EPSB 
Proceedings, which reflected the diagnosis at the end of the 
appellant's service, and the 2006-07 VA examination and 
addendum, which reflect his current status, conclude that the 
reactive airway disease pre-existed his time in service.  
These opinions were founded on a direct examination of the 
appellant, reviews of the appellant's medical history, and 
his claims file.  The appellant's pre-existing reactive 
airway disease was not aggravated beyond its normal 
progression during service and he has no present, discernable 
disability attributable to the viral syndrome.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b) (West 2002); 
38 C.F.R. § 3.303; Gilbert, 1 Vet. App. at 55 (1990).



ORDER

Entitlement to service connection for reactive airway disease 
or asthma is denied



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


